Citation Nr: 0304199	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-05 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active duty service from February 1943 to 
August 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the appellant's claim for 
entitlement to accrued benefits.


FINDINGS OF FACT

1.  The veteran died in November 2000.

2.  The appellant submitted a claim for death pension in 
January 2001.

3.  The evidence which was submitted before the veteran's 
death reflects recurring, predictable, and reasonably 
estimable medical expenses, and provides a sufficient 
evidentiary basis for a prospective computation of medical 
expenses.


CONCLUSION OF LAW

The requirements for entitlement to accrued benefits based 
upon the veteran's entitlement to increased disability 
pension benefits during the income reporting year of 2000 due 
to exclusion of unreimbursed medical expenses from countable 
income are met.  38 U.S.C.A. §§ 1503(a)(8), 5121(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.272(g) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1985 the RO received a claim from the veteran for 
nonservice-connected disability pension.  That claim for 
disability pension was approved effective April 1, 1990.  In 
his award notification letter, the veteran was advised that 
his monthly rate of pension depended on his income, and that 
medical expenses that he paid may be used to reduce the 
income that was countable by the VA.  The veteran had been 
submitting his eligibility verification report since May 
1990.  In February 2000 medical expenses during 1999 were 
reported as $2589.00. 

A letter from the RO to the veteran dated July 2000 shows 
that the monthly amount of his disability pension starting 
February 1, 1999 was $748.00 monthly because of reevaluation 
of reimbursable medical expenses was considered.  Starting 
December 1, 1999 he was entitled to $757.00 because of cost 
of living increase, and starting January 1, 2000 he was 
entitled to $630.00 monthly because continuing unreimbursable 
medical expenses were considered. 

The veteran died in November 2000 as a result of his non-
service connected sepsis due to or as a consequence of 
peritonitis.  In January 2000 the appellant filed a VA Form 
21-534 (Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits By A 
Surviving Spouse Or Child).  The RO also received a VA Form 
21-8416 (Medical Expense Report) from the appellant which 
listed medical expenses incurred for the period January 2000 
to December 2000 were $3319.65.  

A letter from the RO dated February 2001 shows that the 
appellant was awarded a pension as the veteran's surviving 
spouse.  The letter also indicates that there were no accrued 
benefits or service-connected death benefits.  In a statement 
of the case dated April 2002 the RO stated that it denied the 
claim for accrued benefits based on unreimbursed medical 
expenses because the claim was not on file at the time of the 
veteran's death.  

Entitled "Pension for Non-Service-Connected Disability or 
Death or For Service", chapter 15 of title 38 of the United 
States Code sets forth the factors governing VA's 
determination of the needs-based pensions that the deceased 
veteran in this case had received.  Under 38 U.S.C. § 1521, 
veterans who have served on active duty during a period of 
war, as defined in the statute, and who are disabled in the 
various ways described in the provision are entitled to 
receive a VA pension, to be adjusted according to the amount 
of the veteran's annual income.  Under 38 U.S.C.A. § 
1503(a)(8) annual income for purposes of pension calculation 
under chapter 15 includes payments of any kind and from any 
source except, inter alia, the amount equivalent to payments 
for unreimbursed medical expenses to the extent that they 
exceed five percent of the maximum annual rate of pension.  
See 38 C.F.R. § 3.272(g).  If a VA pension recipient submits 
a pension eligibility verification report (EVR) or report of 
medical expenses each year within an annual reporting period 
established by VA, certain unreimbursed medical expenses may 
be excluded from the annual income reported by the recipient 
and used by VA to calculate or adjust the amount of pension 
received.  Consequently, a veteran's submission of an EVR or 
report of medical expenses may result in a retroactive upward 
adjustment of pension for the prior year.  See 38 U.S.C. §§ 
1503(a)(8), 1521; 38 C.F.R. § 3.272(g)(1).

It is noted that a very similar case was previously 
considered by the United States Court of Appeals for Veterans 
Claims (Court) in Conary v. Derwinski, 3 Vet. App. 109 
(1992)(per curiam)).  In an August 14, 1992, order, the 
Court, in pertinent part, vacated a Board decision, and 
remanded the case to the Board for full readjudication.  That 
case essentially involved a claim for accrued benefits by a 
surviving spouse on the basis of an EVR detailing 
unreimbursed medical expenses for the period preceding the 
death of the veteran, but filed after the date of the death.  
The VA had denied the claim on the basis that evidence of the 
medical expenses was not in the claims file on the date of 
the veteran's death.  The applicable statutory provision 
regarding accrued benefits, 38 U.S.C. § 5121(a), provides, in 
pertinent part, that accrued benefits shall be paid upon a 
veteran's death only if that individual was either (1) 
"entitled [to the periodic monetary benefits] at death under 
existing ratings or decisions", or (2) there existed 
"evidence in the file at [the] date of death . . . [of 
periodic monetary benefits] due and unpaid for a period not 
to exceed one year".  In a concurring opinion, it was noted 
that any information in a veteran's file upon his or her 
death, which persuades VA that it has in its possession facts 
sufficient to determine the amount of accrued benefits owing, 
could reasonably be considered "evidence in the file at [the] 
date of death".

Following the remand by the Court, pursuant to the authority 
prescribed by 38 U.S.C.A. § 7104(c) and 38 C.F.R. 20.901(c), 
the Board requested an opinion from the General Counsel (GC) 
of the VA on the legal questions involved in the 
consideration of the Conary appeal and a companion case which 
was also remanded to the Board by the Court's August 1992 
order.  On August 9, 1993, the GC issued an opinion on the 
following two questions presented by the facts of the 
consolidated cases: a) Under what circumstances, if any, may 
information contained in an eligibility verification report 
filed after a beneficiary's death be considered in 
determining eligibility for accrued benefits under 38 U.S.C. 
§ 5121(a); and (b) May an award of accrued benefits under 38 
U.S.C. § 5121(a) be based on logical inferences from 
information of record at the date of the beneficiary's death?  
In response to these questions, the GC held that: (a) 
Information contained in an eligibility verification report 
submitted after the beneficiary's death may not be considered 
"evidence in the file at date of death" for purposes of an 
award of accrued pension benefits under 38U.S.C. § 5121(a); 
and (b) An award of accrued benefits under 38 U.S.C. § 
5121(a) may be based on logical inferences from information 
in the file at the date of the beneficiary's death.  See 
VAOPGPREC 6-93.

The GC opinion noted that certain prima facie evidence of 
record prior to death may establish entitlement for accrued- 
benefits purposes where confirming evidence is furnished in 
support of the accrued-benefit claim.  The GC opinion stated 
that since EVR's submitted before the beneficiary's death 
reflecting recurring, predictable, and reasonably estimable 
medical expenses provide a sufficient evidentiary basis for a 
prospective computation of medical expenses, such evidence 
may be considered "evidence in the file at date of death" for 
purposes of entitlement to accrued benefits.  If such 
evidence makes a prima facie case of entitlement, GC did not 
believe that the VA would be precluded from considering other 
evidence, e.g., an EVR submitted after the beneficiary's 
death for the limited purpose of verifying the accuracy of 
its determination.

The Board later requested another GC opinion to clarify the 
foregoing opinion.  The GC subsequently held that where a 
veteran entitled to pension benefits had not submitted a 
yearly eligibility verification report (EVR) prior to the 
date of his death that "[a]ccrued pension benefits may be 
allowed under 38 U.S.C. § 5121(a) on the basis that evidence 
in the file at the date of a veteran's death permitted 
prospective estimation of unreimbursed medical expenses, 
regardless of whether unreimbursed medical expenses were 
actually deducted prospectively from the veteran's income for 
purposes of determining pension entitlement prior to the 
veteran's death." Significantly, the GC further held that 
where a veteran had in the past supplied evidence of 
unreimbursed medical expenses which, due to the static or 
ongoing nature of the veteran's medical condition, could be 
expected to be incurred in like manner in succeeding years in 
amounts which, based on past experience, were capable of 
estimation with a reasonable degree of accuracy, such 
evidence may form the basis for a determination that evidence 
in the file at the date of the veteran's death permitted 
prospective estimation of medical expenses.  See VAOPGCPREC 
12-94.

The Board is bound in its decisions by applicable statutes, 
VA regulations, instructions of the Secretary, and precedent 
opinions of the GC, except to the extent that they are 
inconsistent with binding judicial decisions.  38 U.S.C.A. § 
7104(c); 38 C.F.R.§ 19.5; Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As the GC has essentially determined that the 
information contained in a form submitted by the appellant 
after the beneficiary's death may not be considered to be 
"evidence in the file at date of death" pursuant to 38 
U.S.C.A. § 5121, the remaining question for purposes of 
accrued benefits which must be addressed should focus on the 
logical inferences which may be made based on information in 
the file at the date of the veteran's death.

Thus, the VA essentially must determine whether the medical 
expenses paid in 2000 claimed by the appellant in the medical 
expense forms submitted after the veteran's death were 
reasonably estimable, based the evidence on file at the date 
of his death, to include income and medical expense 
information contained in the prior medical expense report 
which the veteran filed at the time of his original claim.  
In addition to determining whether there existed in the file 
at the date of the veteran's death prima facie evidence of 
unreimbursed medical expenses during the annualized period 
immediately preceding his death, the VA must also determine 
whether the prima facie evidence has been corroborated by 
satisfactory evidence of actual expenses paid during the 
annualized period in question.

After reviewing the evidence contained in the claims file, it 
is found that these standards have been met.  It is noted 
that, at the time of the veteran's death, the claims file 
contained medical expense reports since 1990.  These items of 
evidence showed that he had chronic debilitating diseases 
which required ongoing medical treatment and medical 
expenses.  Thus, the medical expenses due to the static or 
ongoing nature of the veteran's medical condition could be 
expected to be incurred in like manner in succeeding years in 
amounts which, based on past experience, were capable of 
estimation with a reasonable degree of accuracy.  On this 
basis, the it is found that the evidence which was of record 
before the veteran's death reflected recurring, predictable, 
and reasonably estimable medical expenses and provided a 
sufficient evidentiary basis for a prospective computation of 
medical expenses.

Such evidence establishes a prima facie case of entitlement 
to reimbursement for medical expenses for the year 2000. 

For the foregoing reasons, it is found that the requirements 
for entitlement to accrued benefits based upon the veteran's 
entitlement to increased disability pension benefits during 
the income reporting year of his death due to an exclusion of 
unreimbursed medical expenses from countable income are met.  
To this extent, the appeal is granted.  The exact amount of 
such benefits is to be determined by the RO based on 
consideration of all of the evidence in the claims file 
documenting the unreimbursed medical expenses during the year 
2000, including the evidence which has been added to the file 
since the veteran's death.


ORDER

Entitlement to accrued benefits based upon the veteran's 
entitlement to increased disability pension benefits during 
the income reporting of 2000 due to an exclusion of 
unreimbursed medical expenses from countable income is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

